Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the beam shaping unit must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Due to the drawing objections below, the beam shaping unit is not clearly pointed out. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1” has been used to designate beam and focusing element and lens.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “18” has been used to designate both fracture crack, damage zones, damage structures, and cleaving/breaking plane.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “17” has been used to designate both linear translation stage and motorized translation stage assembly.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “2” has been used to designate both work piece and surface.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “13” has been used to designate both pulsed laser beam and laser beam.  

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “14” has been used to designate both source and beam source.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “23” has been used to designate both beam shaping components, 2 sets of divergence control units, and beam shaping member.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “22” has been used to designate both first beam splitter and is not logical in the drawings because it also points to what can be interpreted as a first and second beam splitters.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “24” has been used to designate both ray tracing image with multi focus, points and focal points.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “25” has been used to designate both spike and interface intensity distance.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 23.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "27" and "28" have both been used to designate damage area.  


Specification
The abstract of the disclosure is objected to because 37 CFR 1.72 requires that the abstract may not exceed 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a focusing element for use in a laser processing method in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "aspheric nature" in claim 23 is a relative term which renders the claim indefinite.  The term "aspheric nature" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  This language in Claim 23 is not determinable and as such the examiner recommends further identifying what makes the . 
The term "wafer shaped" in claim 28 is a relative term which renders the claim indefinite.  The term "wafer shaped" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  This language in Claim 28 is not determinable as to if the applicant is referring to a silicon semiconductor type wafer that is typically round or any variation thereof.  
The term "preferable size" in claim 31 is a relative term which renders the claim indefinite.  The term "preferable size" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  This language in Claim 31 is not determinable because it could refer to the wafer size or a smaller piece within the wafer.  
The term "predetermined trajectory" in claim 32 is a relative term which renders the claim indefinite.  The term "predetermined trajectory" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear if this is meant to convey the damage regions being next to each other such as one path is created then another path is created next to it or if this refers to pulses along a given path.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by US2015/0299018A1 Bhuyan (hereinafter “Bhuyan”) .
Regarding claim 1, Bhuyan teaches:
A focusing element (optical system 13) for use in a laser processing method (par. 28) of substrate cleaving or dicing (par. 28, laser cutting of transparent materials), 
the method comprising at least steps of: providing a pulsed laser beam (claim 60; par.86) ;
focusing the laser beam by said focusing element (optical system 7; par. 86; par. 87);
irradiating a workpiece with the focused pulsed laser beam (par. 28),
forming a sequence of damage zones (damage regions 57; par. 117) to produce a cleaving plane (par. 72), 
wherein the workpiece material is transparent to the laser radiation (par. 107) and features a band gap energy exceeding the photon energy of the laser (par. 107);
said focusing element characterized in that it is a multi-segment lens (par. 87; L1 through L4), 
wherein at least one surface of said multi-segment lens comprises axially symmetric and concentrically aligned segments (par. 87), 
having different radius of curvature and each surface segment has a different focal length (par. 87; par. 88; f1 through f4),
wherein said different focal lengths of the segments are used to generate multiple spatially separated focal points (par. 87; par. 88; f1 through f4), 
aligning into an interference 'spike'-shaped focal intensity distribution (par. 14; Bessel-like laser beam, Bessel-like distributions by definition have a central focal point of high intensity which is analogous to a spike).

Regarding Claim 22 Bhuyan teaches:
The multi-segment lens according to claim 21, (as discussed above)
characterized in that it has two or more segments (lenses L1 to L4, comprised in axicon lens 15 par. 87) 
with different radius of curvature (par. 88, lenses L1 to L3 are plano-convex lenses with varying focal points and to get different focal points different focal points require different radiuses, lens L4 is a microscope lens have)  

Regarding claim 23 Bhuyan teaches:
The multi-segment lens according to claim 21 (as discussed above),
characterized in that the segments of said multi-segment lens (as discussed above)
have an aspheric nature (plano-convex lens; par. 88 by definition a plano-convex lens has an aspheric nature in that aspheric lenses and plano-convex lenses are converging lenses)
and are arranged to minimize spherical aberrations at the focal points (par. 30)

Regarding Claim 24 Bhuyan teaches:
The multi-segment lens according to claim 21 (as discussed above)
characterized in that said multi-segment lens focuses the laser beam in such a way that transverse beam components striking the multiple segments of the lens (par. 91)
are being focused along the optical axis of the lens into corresponding multiple focal points PRELIMINARY AMENDMENTS/N: 16/309,992Page 3 of 6Attorney Docket No.: IAM010which have approximately same distance from each other (see figure 2 below, F1 through F4 and L1 through L4; par. 87; par.88).

    PNG
    media_image1.png
    625
    245
    media_image1.png
    Greyscale

Regarding claim 25 Bhuyan teaches:
•	The multi-segment lens according to claim 21 (as discussed above),
•	characterized in that dimensions of the segments are chosen in such a way that energy is distributed equally among the focal points for a laser beam having Gaussian energy distribution cross- section (par. 86, laser system 1 creates a Gaussian beam; par. 87, optical system 7 converts the Gaussian beam into a Bessel-like beam).  
Regarding claim 26 Bhuyan teaches: 
The multi-segment lens according to claim 21 (as discussed above)
characterized in that the distance and energy distribution among the focal points determines the formation of an interference intensity distribution along the optical axis of the lens and light penetration direction (par. 83),
resembling into a 'spike'-shape fluence distribution of a certain length, (par. 14; Bessel-like laser beam, Bessel-like distributions by definition have a central focal point of high intensity which is analogous to a spike).
which extends deep into the substrate to be cleaved or diced.  
Regarding claim 27 Bhuyan teaches:
The multi-segment lens according to claim 26 (as discussed before),
characterized in that the 'spike'-shape fluence distribution has an aspect ratio of 50 times or larger (claim 61 defines an aspect ratio in the range of 10 to 1000, 50 times or larger is contained in this range).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 28, 29, 30, 31, 32, 33, 34, 35, 37, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2015/0299018A1 Bhuyan (hereinafter “Bhuyan”) in view of US2015/0038313 Hosseini (hereinafter “Hosseini”). 
Regarding claim 28, Bhuyan teaches The multi-segment lens according to claim 21 as discussed above and further discloses characterized in that it is arranged to focus the laser beam into the workpiece, and wherein the substrate material is a hard and brittle material or glass with band gap exceeding 0.9 eV, such as silicon carbide, gallium nitride, sapphire, diamond, lithium niobate, glass or similar (par. 70 identifies the use of glass or sapphire).  However, Hosseini teaches characterized in that it is arranged to focus the laser beam into the workpiece which is a wafer shaped substrate (par. 3; par. 53).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Bhuyan reference, such that characterized in that it is arranged to focus the laser beam into the workpiece which is a wafer shaped substrate, as suggested and taught by Hosseini, for the purpose of providing an advantageous apparatus to irradiate a laser beam onto a substrate that is in wafer form for cleaving of wafers, substrates, 

Regarding claim 29, Bhuyan teaches characterized in that said focusing element is the multi-segment lens according to claim 21 and A laser processing system, arranged for substrate cutting or scribing or dicing or cleaving, the system comprising a pulsed laser beam source, a focusing element as discussed above and further discloses and an actuated positioning system for substrate positioning (Bhuyan translation mechanism 9; par. 89).  However, Hosseini teaches performing the aforementioned methods on a wafer (par. 3; par. 51; par.53, par. 198).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Bhuyan reference, such that the laser irradiates a wafer, as suggested and taught by Hosseini reference, for the purpose of providing a mechanism to advantageously apply the subject device of Bhuyan within additional processing environments to allow for processing a wafer utilizing a laser (Hosseini: par. 51). 

Regarding claim 30, Bhuyan teaches The system according to claim 29 as discussed above and further disclose characterized in that it further comprises a positioning stage (Bhuyan translation mechanism 9; par. 89), which is associated with the focusing element (Bhuyan optical system 7).  However, Hosseini teaches and is configured to maintain fixed relative position of the group of focal pointsPRELIMINARY AMENDMENTS/N: 16/309,992 Page 4 of 6Attorney Docket No.: IAM010 with respect to at least one of the workpiece surfaces (Hosseini par. 80).  Therefore, it would have been obvious before the effective date of and is configured to maintain fixed relative position of the group of focal pointsPRELIMINARY AMENDMENTS/N: 16/309,992 Page 4 of 6Attorney Docket No.: IAM010 with respect to at least one of the workpiece surfaces, as suggested and taught by Hosseini, for the purpose of providing a focal point that is advantageously fixed with respect to the work piece or wafer so that the transmission of energy from the laser beam to the work piece or wafer is maximized for the purpose of providing a mechanism to advantageously apply the subject device of Bhuyan within additional processing environments to allow for processing a wafer utilizing a laser (Hosseini: par. 51).

Regarding claim 31, Bhuyan and Hosseini teach the system, according to claim 29 and further discloses involves translating the workpiece relatively to the focused laser beam (Bhuyan translation mechanism 9; par. 89).   Bhuyan also teaches characterized in that the step of forming a sequence of damage zones (Bhuyan claims 60-78; damage region 57; par. 9 to par. 18). However, Hosseini teaches to create a cutting line and repeating the process until the workpiece is diced in to pieces of preferable size (Hosseini repetition rate 360; par. 123; par. 125; Hosseini teaches dicing as discussed above and further teaches in par. 125 using multiple laser pulses to create a filament within the transparent material).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Bhuyan reference, such that to create a cutting line and repeating the process until the workpiece is diced in to pieces of preferable size, as suggested and taught by Hosseini, for the purpose of providing using multiple laser bursts, a.k.a 

Regarding claim 32, Bhuyan and Hosseini teach the system, according to claim 31 as discussed above.  Hosseini further teaches characterized in that the translation is carried out in a predetermined trajectory (par. 147; par. 148), (curved profile 395; par. 147).  However, Bhuyan and Hosseini are silent to with distance of 0.1 to 10 µm.  It would have been obvious to one of ordinary in the art at the time of the invention was made to use a distance of 0.1 to 10 µm between laser pulses to create damage zones of this spacing, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Bhuyan reference, such that characterized in that the translation is carried out in a predetermined trajectory, with distance of 0.1 to 10 µm between adjacent damaged structures comprising straight and/or curved and/or circular parts, as suggested and taught by Hosseini, for the purpose of providing delivering energy to a transparent material in a path so the material is advantageously highly susceptible to cleaving when only very slight pressure (force) is applied (Hosseini par. 148).

Regarding claim33, Bhuyan and Hosseini teach The system according to claim 29 as discussed above and further discloses  characterized in that it further comprises a beam shaping unit (beam shaping optical system 11).  However, Hosseini teaches which is configured to split the incident beam into at least two optical paths and control divergence in each optical path separately (beamsplitter 1105; par. 187; figure 11(d)), further the beam shaping unit is configured to combine the beams from said at least two optical paths into a single optical path (station 810; par. 185; par. 186; figure 11(b)).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Bhuyan reference, to include which is configured to split the incident beam into at least two optical paths and control divergence in each optical path separately, further the beam shaping unit is configured to combine the beams from said at least two optical paths into a single optical path, as suggested and taught by Hosseini, for the purpose of providing the advantageous ability for a laser system to process multiple samples can be processed in concert (Hosseini par. 186).  

Regarding claim 34, Bhuyan and Hosseini teach The system according to claim 21 as discussed above.  However, Hosseini teaches characterized in that the system is configured to split the beam into 2 to 8 separate optical paths (beamsplitter 1105; par. 187; figure 11(d)).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Bhuyan reference, to include characterized in that the system is configured to split the beam into 2 to 8 separate optical paths, as suggested and taught by Hosseini reference, for the purpose of providing the advantageous ability for a laser system to process multiple samples can be processed in concert (Hosseini par. 186).

Regarding claim 35, Bhuyan and Hosseini teach the system according to claim 29 as discussed above.  However, Hosseini teaches characterized in that it further comprises at least one of a passive diffractive element (claim 4; claim 37; ), a phase or amplitude modulating element, a birefringent element, aberration corrective elements, a flat top beam shaping diffractive element, or any other adaptive optics element.  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Bhuyan reference, to include characterized in that it further comprises at least one of a passive diffractive element, a phase or amplitude modulating element, a birefringent element, aberration corrective elements, a flat top beam shaping diffractive element, or any other adaptive optics element, as suggested and taught by Hosseini, for the purpose of providing a means to advantageously correct aberrations.  

Regarding claim 37, Bhuyan and Hosseini teach The system according to claim 29 as discussed above.  However, Hosseni teaches characterized in that the pulsed laser source is configured to emit laser pulses with a duration in the range of 100 fs to 15000 fs (par. 88, embodiments disclosed herein harness short duration bursts of laser pulses (preferably with a pulse duration less than about 100 ps)) at a repetition rate in the range 10 kHz to 2 MHz (par. 130).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Bhuyan reference, such that characterized in that the pulsed laser source is configured to emit laser pulses with a duration in the range of 100 fs to 15000 fs at a repetition rate in the range 10 kHz to 2 MHz, as repetition rate in the range 10 kHz to 2 MHz and laser pulses with a duration in the range of 100 fs to 15000 fs at a repetition rate in the range 10 kHz to 2 MHz, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.       

Regarding claim 38, Bhuyan and Hosseini teach the system according to claim 29 as discussed above.  However, Hosseini teaches characterized in that the pulsed laser beam source is configured to emit laser pulses with a pulse energy in the range of 1 to 100 µJ (claim 15 defines 10µJ to 2mJ).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in Bhuyan reference, such that characterized in that the pulsed laser beam source is configured to emit laser pulses with a pulse energy in the range of 1 to 100 µJ, as suggested and taught by Hosseini, for the purpose of providing a means to advantageously adjust the pulse energy to optimize the laser irradiating method to match net energy delivered to the work piece material properties.  It would have been obvious to one of ordinary in the art at the time of the invention was made to use a characterized in that the pulsed laser beam source is configured to emit laser pulses with a pulse energy in the range of 1 to 100 µJ, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.       

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2015/0299018A1 Bhuyan (hereinafter “Bhuyan”) in view of US2015/0038313 Hosseini (hereinafter “Hosseini”) and US 6,445,491 Sucha (hereinafter “Sucha”). 
Regarding claim 36, Bhuyan and Hossein teaches the system according to claim 29 as discussed abovs.  Hosseini further teaches characterized in that the pulsed laser source is configured to emit laser radiation in the wavelength range of 500 to 2000 nm or the wavelength of a standard laser (par. 128 discloses 1200-3000nm; claim 18 NIR and green wavelengths are disclosed.  However, Sucha teaches is adjusted in the range by means of parametric optics (column 2 lines 11-16).   Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Bhuyan and Hosseini references, to include is adjusted in the range by means of parametric optics, as suggested and taught by Sucha reference, for the purpose of providing a means to achieve high gain and low noise amplification (column 2 lines 11-16).

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2015/0299018A1 Bhuyan (hereinafter “Bhuyan”) in view of US2015/0038313 Hosseini (hereinafter “Hosseini”) and WO 2016/059449A1 Vanagas (hereinafter “Vanagas”). 
Regarding claim 39, Bhuyan and Hosseini teach the multi-segment lens according to claim 21 as discussed above.  However, Vanagas teaches characterized in that it is used in a laser processing method and system for separating semiconductor or MEMS devices formed on a single substrate or separating high thickness, hard and solid substrates, glass or ceramic sheets (Field of invention page 1 lines 3 to 6).  Therefore, it would have been obvious before characterized in that it is used in a laser processing method and system for separating semiconductor or MEMS devices formed on a single substrate or separating high thickness, hard and solid substrates, glass or ceramic sheets, as suggested and taught by Vangas, for the purpose of providing an apparatus that is useful for separating semiconductor devices formed on a substrate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6619.  The examiner can normally be reached on 6:30 a.m to 3:30 p.m Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


ADAM MICHAEL. ECKARDT
Examiner
Art Unit 4155



/ADAM MICHAEL ECKARDT/Examiner, Art Unit 3761   

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761